Citation Nr: 1513724	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  12-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.  

2.  Whether the November 1975 rating decision that denied entitlement to service connection for a lumbar spine disability, was based on clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1973 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and December 2013 rating decisions by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  


REMAND

The Veteran submitted a statement in October 2014 that constitutes a timely notice of disagreement with the December 2013 rating decision which found that there was no CUE in the November 1975 rating decision which denied entitlement to service connection a lumbar spine disability.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

A claim that new and material evidence has been submitted to reopen a claim following a previous final denial requires that the previous denial be final.  Because the claim of CUE challenges the finality of the November 1975 rating, the claim that new and material evidence has been submitted is inextricably intertwined with the claim of CUE.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of whether the November 1975 rating decision that denied entitlement to service connection for a lumbar spine disability, was based on CUE.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Readjudicate the claim that new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


